Title: To John Adams from William Judd, 24 January 1776
From: Judd, William
To: Adams, John


     
      Philadelphia Goal Jany: 24th. 1776
      Gentlemen
     
     The Debtors Confined in this Goal have Prepared a Petition to the Honourable Continental Congress, praying that they woud devise or Recommend some Measure to prevent Mens persons from being Arrested or Confined in Goal for debt, during the present unhappy Conflict—which by the desire of the Petitioners I have inclosed to the President desireing him to present the same to that Venerable Body, Also requesting he woud shew the same, to each of you Gentlemen and ask your kind Assistance to Effect the end therein Propos’d.
     The small Acquaintance I have had the Honor to have with you has given me Assurance sufficient to ask your Influence upon the Subject Matter of that Petition hoping I Shall be happy enough to meet with your Approbation and Patronage in the Matter aforesaid.
     Shoud think myself happy you woud make all the Interest in your power for the Releiff of the Distressed which will lay an Obligation upon your Devoted Friend and Hume: Servt:,
     
      William Judd
     
    